Citation Nr: 0715397	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative osteoarthrosis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Appeals Management Center at the Huntington, West Virginia 
Regional Office (RO) that granted service connection for 
degenerative osteoarthrosis of the right knee and assigned a 
10 percent evaluation.  The veteran expressed disagreement 
with the initial evaluation assigned and began this appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the veteran should 
be afforded an additional examination of his right to assess 
the severity and manifestations of his disability.

A review of the March 2005 VA examination report discloses 
that it contains limited clinical findings with which to 
evaluate the severity of the veteran's right knee disability.  
While the examination report reported that the range of 
motion of the right knee was from 0 to 130 degrees with mild 
crepitus, the examiner did not comment on the presence or 
absence of flare ups of pain, weakness, excess fatigability 
with use, incoordination, painful motion and pain with 
repetitive use.  Such factors are relevant to assessing the 
current severity of the veteran's disability.  In addition, 
the veteran has indicated that his right knee has increased 
in severity since he filed his initial claim.  Lastly, the 
record reflects that the veteran receives treatment for his 
right knee, and as such, it is possible that there are 
pertinent treatment records dated after the March 2005 VA 
examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., and the veteran will be notified 
when further action on his part is his required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire as to whether he has received any 
treatment for his right knee since the 
March 2005 VA examination.  If the 
veteran reports such treatment, the RO 
should obtain and associate those records 
with the claims file.

2.  The veteran should be afforded an 
examination of his right knee to 
ascertain the severity and manifestations 
of his right knee disability.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
report complaints and clinical findings 
pertaining to the veteran's right knee 
disability in detail.  The examiner is 
further requested to comment on the 
presence or absence of flare ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use of the right knee, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
impairment of the right knee, and if 
possible, express that additional 
impairment in degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principals involved would be of 
considerable consistence to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent record in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




